Title: To Alexander Hamilton from John Jay, 22 September 1800
From: Jay, John
To: Hamilton, Alexander


Albany 22 Septr. 1800
Dear Sir
On my Return to this place on Friday last, I was favored with yours of the 3d. Instant.
It seems that contradictory Reports still prevail respecting our negociations at Paris. I am not yet persuaded that Buonaparte has adopted in all its Extent, the System of Domination which the preceding Rulers of France attempted to execute; and therefore I presume that a Treaty of peace with America on Fair and just Terms may comport with his Views. A Treaty of peace on any other than fair and just Terms is not desireable; and in my Opinion that nation must be deficient in spirit, power, or wisdom, that will accept of peace on any other. These Ideas however are not new to You—for I well remember your Opinion, relative to settling our then existing Differences with Great Britain, that unless an arrangement on solid Terms could be made with Great Britain, it would be better to do nothing.
With great Esteem and Regard I am   Dr. Sir   Your most ob. Sert
John Jay
Maj. General A. Hamilton
